Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered May 19, 2000, convicting him of minder in the second degree, upon a jury verdict, and imposing sentence.
*398Ordered that the judgment is affirmed.
The County Court properly admitted testimony regarding the defendant’s membership in a gang. The testimony was relevant to establish motive and explain to the jury the sequence of events and the relationship between the defendant and the victim. Moreover, its probative value outweighed its potential prejudice (see People v Correa, 265 AD2d 338).
The police officers’ testimony recounting descriptions of the perpetrator given to them by eyewitnesses to the murder was properly admitted because it was for a nonhearsay purpose. It was admitted to assist the jury in evaluating the witnesses’ respective opportunities to observe at the time of the crime, and the reliability of their memories at the time of the identification (see People v Huertas, 75 NY2d 487). Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.